Name: Commission Regulation (EEC) No 203/89 of 27 January 1989 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 25/36 Official Journal of the European Communities 28 . 1 . 89 COMMISSION REGULATION (EEC) No 203/89 of 27 January 1989 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 3492/88 (*), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, . Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 136/89 (4), intro ­ duced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 6 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 24. (*) OJ No L 362, 30. 12. 1988, p. 4. 0 OJ No L 168, 27. 6 . 1987, p. 22. &lt;*\ OT No L 17. 21 . 1 . 1989. p. 11 . (0 OJ No L 261 , 26 . 9 . 1978, p. 5. ( «) OJ No L 306, 11 . 11 . 1988, p. 20 . 28 . 1 . 89 Official Journal of the European Communities No L 25/37 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities(category and class) Belgium AR, AO Denmark CR, CO Germany AU, AR Spain  France  Ireland cu Italy  Luxembourg AR, AO, CO Netherlands  Great Britain  Northern Ireland CU ANNEX II Buying-in price in ECU per 100 kg carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AU2 303,137 242,510 227,353 AU3 298,973 239,178 224,230 AR2 291,497 233,198 218,623 AR3 287,321 229,857 215,491 A02 283,782 227,026 212,837 A03 279,469 223,575 209,602 CU2 312^26 250,341 234,695 CU3 308,628 246,902 231,471 CU4 300,031 240,025 225,023 CR3 / 296,434 237,147 222^26 CR4 287,817 230,254 215,863 C03 273,942 219,154 205,457 Q Conversion coefficient 0,80. 0 Conversion coefficient 0,75.